            Case 3:14-cr-00175-WHA Document 1300 Filed 02/12/21 Page 1 of 5




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                      Case No. 14-CR-00175-WHA
20
                                  Plaintiff,        PG&E’S RESPONSE TO REQUEST
21                                                  FOR FURTHER RESPONSES
22          v.                                      Judge: Hon. William Alsup
23   PACIFIC GAS AND ELECTRIC COMPANY,
24                                Defendant.
25

26

27

28

                        PG&E’S RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                     Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1300 Filed 02/12/21 Page 2 of 5




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   response to the Court’s February 5, 2021 request for further responses concerning the

 3   three routine vegetation management patrols that were conducted in 2018, 2019 and 2020 prior

 4   to the Zogg Fire, during which the relevant pre-inspectors determined that the Gray Pine of

 5   interest did not need to be removed. (Dkt. 1297.)

 6                  The Court asked that PG&E’s responses be submitted under oath by the foresters

 7   (or “pre-inspectors”) who made these determinations. (Id. at 2.) To clarify, at the February 3,

 8   2021 hearing, counsel’s reference to three sets of qualified foresters who inspected the area of
 9   interest was intended to refer to the three separate inspections that were conducted by qualified
10   foresters in 2018, 2019 and 2020. These inspections were conducted by employees of CN Utility
11   Consulting (“CNUC”), a subsidiary of Wright Service Corporation. After the Court issued its
12   order, PG&E contacted counsel for CNUC and provided the Court’s order, as well as applicable
13   records in PG&E’s possession relating to the three routine vegetation management patrols, to
14   counsel for CNUC. Counsel for CNUC has obtained declarations from three individuals
15   potentially relevant to those three inspections: the individual who conducted the 2018
16   inspection, the individual who conducted the 2019 and 2020 inspections and a third individual
17   who also participated in some inspections of the Girvan Circuit in 2019 and 2020 but who,
18   according to the declarations submitted herewith, likely did not participate in inspections of the

19   area of interest. Those declarations, provided to PG&E by counsel for CNUC, are attached as

20   Exhibits A through C.

21                  The records relating to routine vegetation management patrols are maintained by

22   PG&E. Consistent with industry practice, PG&E requires pre-inspectors on routine vegetation

23   management patrols to identify trees that require work and to identify the work that is needed,

24   but it does not require pre-inspectors on routine vegetation management patrols to generate

25   records for trees that they do not identify for work. For context, PG&E’s routine vegetation

26   management pre-inspectors identified over one million trees for work in 2020 and inspected

27   many millions of other trees that were not identified for work.

28
                                                   2
                         PG&E’S RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1300 Filed 02/12/21 Page 3 of 5




 1                  PG&E has previously provided to the Court the number of findings from each of

 2   the 2018, 2019 and 2020 routine patrols along the Girvan Circuit and in the specific area

 3   surrounding the Gray Pine of interest. In aggregate, the pre-inspectors who did not identify the

 4   Gray Pine of interest for work in 2018, 2019 and 2020 did identify over 1,000 other trees for

 5   work along the Zogg Mine Road route, 1 including 25 trees in the specific area of interest near the

 6   subject Gray Pine. (See Dkt. 1260 at 3; Dkt. 1265-2 at 3-4.) PG&E’s records indicate that the

 7   pre-inspectors performing the routine vegetation management patrols between 2018 and 2020

 8   were in the area of interest on six different dates: (1) October 12, 2018; (2) April 15, 2019;
 9   (3) April 24, 2019; (4) April 26, 2019; (5) March 23, 2020; and (6) March 26, 2020. With this
10   filing PG&E is providing to the Court indexed binders containing paper copies of (i) routine
11   vegetation management patrol records for the Zogg Mine Road route pulled from PG&E’s
12   Vegetation Management Database (“VMD”) for 2018, 2019 and 2020; and (ii) routine vegetation
13   management patrol index maps for those patrols. 2
14                  PG&E is not aware of the pre-inspectors who performed routine vegetation

15   management patrols in the area of interest in 2018, 2019 and 2020 taking photographs, notes or

16   videos, or writing reports specifically concerning the Gray Pine of interest. Similarly, PG&E

17   does not believe that records exist detailing the specific reasons the Gray Pine of interest was not

18   marked for removal.

19                                            *       *       *

20

21
         1
22         The Zogg Mine Road route refers to the patrol route that includes the portion of the Girvan
     Circuit that extends north from the intersection of South Fork Road and Archer Road and runs
23   along Zogg Mine Road, as well as branches such as Jenny Bird Lane, Horse Canyon Way and
     Larry Horse Lane. The Zogg Mine Road route is depicted in index maps being submitted to the
24   Court with this filing and submitted to the Court on November 3, 2020 as Exhibit A-1 to its
25   Supplemental Response to Orders Regarding Zogg Fire. (See Dkt. 1260-1.)
         2
26          Certain documents in the binders being produced to the Court contain confidential
     information, including employee and customer personally identifying information. PG&E is in
27   the process of identifying and redacting such confidential information and, when it has done so,
     will file the redacted documents on the docket, along with a motion to seal.
28
                                                   3
                         PG&E’S RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                      Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1300 Filed 02/12/21 Page 4 of 5




 1                 Per the Court’s February 4, 2021 order (Dkt. 1294), PG&E will submit a response

 2   to the Court’s modified Proposed Conditions 11 and 12 regarding PSPS on February 19.

 3   PG&E’s operations teams are working to analyze the Court’s proposed conditions with the goal

 4   of accepting them and implementing them in a manner that will significantly reduce wildfire

 5   risk.

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                        PG&E’S RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                     Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1300 Filed 02/12/21 Page 5 of 5




 1   Dated: February 12, 2021                   Respectfully Submitted,
 2                                              JENNER & BLOCK LLP
 3

 4                                           By:    /s/ Reid J. Schar
                                                   Reid J. Schar (pro hac vice)
 5
                                                CRAVATH, SWAINE & MOORE LLP
 6

 7
                                             By:    /s/ Kevin J. Orsini
 8                                                 Kevin J. Orsini (pro hac vice)

 9                                              CLARENCE DYER & COHEN LLP
10

11                                           By:    /s/ Kate Dyer
                                                   Kate Dyer (Bar No. 171891)
12

13                                           Attorneys for Defendant PACIFIC
                                             GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               5
                     PG&E’S RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                  Case No. 14-CR-00175-WHA
